Exhibit 10.1
AGREEMENT
     This Agreement, dated as of May 9, 2008 (the “Agreement”), is by and among
Great Wolf Resorts, Inc., a Delaware corporation (the “Company”), and the other
parties signatory hereto (collectively, the “Hovde Investors”).
     WHEREAS, prior to the date hereof the Hovde Investors, together with
certain related parties, (i) delivered a letter (the “Nomination Letter”) to the
Company, dated as of January 30, 2008, nominating (the “Hovde Nomination”) three
individuals for election to the Board of Directors of the Company (the “Board”)
and (ii) filed a preliminary proxy statement on Schedule 14A (the “Proxy
Statement”) with the Securities and Exchange Commission (the “SEC”) related to
the matters set forth in the Nomination Letter;
     WHEREAS, the Company and the Hovde Investors have agreed that it is in
their mutual interests to enter into this Agreement, which, among other things,
terminates the pending proxy contest for the election of directors at the 2008
Annual Meeting (as defined below);
     WHEREAS, the Company has agreed, at the request of the Hovde Investors, to
increase the size of the Board from eight to nine members and to cause Eric D.
Hovde and Richard T. Murray III (each, a “Hovde Investor Nominee”; together, and
including any Replacement Hovde Nominee (as defined below), the “Hovde Investor
Nominees”) to be appointed and elected to fill the two vacancies on the Board
resulting from such increase;
     WHEREAS, the Company has agreed, at the request of the Hovde Investors, in
connection with the Company’s 2008 Annual Meeting of Stockholders (including any
adjournment or postponement thereof in accordance with this Agreement, the “2008
Annual Meeting”), to nominate for election as a member of the Board, and
recommend that the stockholders vote to elect as a director of the Company, each
of the Hovde Investor Nominees; and
     WHEREAS, the Board has agreed that, without further increasing the size of
the Board, it will take such action as may be necessary to ensure that Beth May
(Ms. May) or such other person reasonably acceptable to the Hovde Investors (the
“Third Nominee”) will also be nominated for election at the 2008 Annual Meeting
as a member of the Board whose term shall expire at the Company’s 2009 Annual
Meeting of Stockholders;
     WHEREAS, provided the Company is not in breach of this Agreement, the Hovde
Investors desire to withdraw their Nomination Letter and to refrain from
submitting any director nominations and to vote for the election of the
Company’s nominees for directors at the 2008 Annual Meeting.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement:

  (a)   The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 



--------------------------------------------------------------------------------



 



  (b)   The terms “beneficial owner” and “beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a person will also be deemed to beneficially own and to be the
beneficial owner of all shares of capital stock of the Company which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional.     (c)   The term “Restricted
Period” means the period from the date of this Agreement through the date that
is 30 days prior to the first day of the notice period specified in the
Company’s advance notice bylaw (Section 10 of Article 2 of the Company’s Bylaws)
applicable to the Company’s 2009 Annual Meeting of Stockholders; provided, that
the Hovde Investors may terminate the Restricted Period at any time by written
notice to the Company if (i) the Company refuses to grant its consent to a
Replacement Hovde Nominee as provided in clause (ii) to Section 2.1(c) within
ten days following the request therefor, (ii) the Hovde Investor Nominees are
removed from the Board pursuant to Section 2.1(i) hereof, or (iii) there is a
material breach of this Agreement by the Company that is not cured by the
Company within ten days of the date on which the Hovde Investors provide the
Company with notice of such breach.

     Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
ARTICLE II
COVENANTS
     Section 2.1 Board of Directors, Annual Meeting and Related Matters.

  (a)   Board Expansion. Following the date hereof but prior to the 2008 Annual
Meeting, the Company shall increase the size of the Board from eight to nine
directors.     (b)   2008 Annual Meeting. The Company shall use all reasonable
best efforts to cause the 2008 Annual Meeting to be held and the election of
directors thereat to be conducted on the scheduled date of May 28, 2008 and
shall not delay or postpone such meeting date or election, unless a quorum is
not obtained, in which case as promptly thereafter as practicable; provided,
however, in the event the election of directors at the 2008 Annual Meeting does
not occur on May 28, 2008, then, not later than May 28, 2008, the Company shall
appoint and elect the Hovde Investor Nominees to the Board as the first matter
of business to be conducted at a meeting of the Board on such date to enable the
Hovde Investor Nominees to fully participate thereafter in such meeting.     (c)
  Replacement Directors. If at any time during the Restricted Period any Hovde
Investor Nominee refuses to serve, or is unable or unwilling to serve as a
director

2



--------------------------------------------------------------------------------



 



      of the Company as a result of such Hovde Investor Nominee’s death,
incapacity, or otherwise, but specifically excluding failure to be elected at
the 2008 Annual Meeting, then the Hovde Investors shall be entitled to designate
another individual as a replacement Hovde Investor Nominee subject to the
consent of the Company, such consent not to be unreasonably withheld, delayed or
conditioned (any such replacement Hovde Investor Nominee, a “Replacement Hovde
Nominee”), and such Replacement Hovde Nominee shall be deemed a Hovde Investor
Nominee for all purposes of this Agreement; provided, however, that the
Company’s objection to a proposed Replacement Hovde Nominee shall be deemed
reasonable if, among other reasonable bases for objection, (i) such individual
is an officer or director of a company or organization which derives more than
twenty (20%) percent of its revenues or profits, on a consolidated basis, from
the development, ownership, management or licensing of hotels, resorts, motels,
theme parks, water parks, or similar hospitality or entertainment-oriented
enterprise, and (ii) such individual does not meet all other criteria for board
membership as established by the Board’s Nominating and Governance Committee
applicable to all directors generally. In proposing an individual as a
Replacement Hovde Nominee pursuant to the immediately preceding sentence, the
Hovde Investors shall provide the Company with such information regarding such
individual as would be required to nominate such individual as a director
pursuant to Section 10 of Article 2 of the Company’s Bylaws. In the event of the
death, resignation or retirement from the Board of any Hovde Investor Nominee
during the Restricted Period, the Board shall, as promptly thereafter as
practicable, cause such Hovde Investor Nominee to be replaced with a Replacement
Hovde Nominee.     (d)   Committees of the Board. Concurrently with the
appointment and election of the Hovde Investor Nominees pursuant to Section 2.1,
and throughout the Restricted Period, the Board shall ensure that at least one
Hovde Investor Nominee or Replacement Hovde Nominee shall be a member of at
least two of the existing three committees of the Board and of any additional
committee and subcommittee of the Board that may be created subsequent to the
date hereof; provided, however, that any such Hovde Investor Nominee or
Replacement Hovde Nominee meets any criteria for such position as required by
NASDAQ rules or rules and regulations established by the SEC.     (e)  
Nomination of New Directors. The Company agrees that at the 2008 Annual Meeting,
the Board will:

  (1)   nominate each of the Hovde Investor Nominees and the Third Nominee as a
director of the Company whose term shall expire at the Company’s 2009 Annual
Meeting of Stockholders; and     (2)   solicit proxies for and vote in favor of
the Hovde Investor Nominees and the Third Nominee at the 2008 Annual Meeting.

  (f)   Efforts. The Company shall use all reasonable best efforts to ensure
that each of the Hovde Investor Nominees and the Third Nominee is elected by the
stockholders at the 2008 Annual Meeting.

3



--------------------------------------------------------------------------------



 



  (g)   Role of Hovde Investor Nominees. Each of the Hovde Investor Nominees,
upon election to the Board, will be governed by the same protections and
obligations regarding confidentiality, conflicts of interests, fiduciary duties,
trading and disclosure policies and other governance guidelines (it being
understood that such policies shall not restrict the activities of the Hovde
Investors other than any Hovde Investor Nominee) and shall have the same rights
and benefits, including with respect to insurance, indemnification, compensation
and fees, as are applicable to all independent directors of the Company.     (h)
  Proxy Solicitation Materials. The Company and the Board agree that the
Company’s Proxy Statement and proxy cards for the 2008 Annual Meeting and all
other solicitation materials to be delivered to stockholders in connection with
the 2008 Annual Meeting (excepting any materials delivered prior to the date
hereof) shall be prepared in accordance with, and in furtherance of, this
Agreement. The Company will provide the Hovde Investors with copies of any
portion of proxy materials or other solicitation materials that contain
statements relating to the Hovde Investors, the Hovde Investor Nominees or this
Agreement a reasonable period (and, in any event, at least one business day) in
advance of filing such materials with the SEC or disseminating the same in order
to permit the Hovde Investors a reasonable opportunity to review and comment on
such materials. The Hovde Investors will provide, as promptly as reasonably
practicable, all information relating to the Hovde Investor Nominees (and other
information, if any) to the extent required under applicable law to be included
in the Company’s Proxy Statement and any other solicitation materials to be
delivered to stockholders in connection with the 2008 Annual Meeting. The
Company’s Proxy Statement for the 2008 Annual Meeting shall contain the same
type and tenor of information concerning the Hovde Investor Nominees as provided
for the Company’s other director nominees.     (i)   Stock Ownership. If at any
time during the Restricted Period the Hovde Investors together with their
Affiliates fail to collectively beneficially own at least 60% of the number of
shares of the Company they beneficially owned as of the date hereof, the Hovde
Investors shall cause one Hovde Investor Nominee selected by the Hovde Investors
to promptly tender his resignation from the Board. If at any time during the
Restricted Period the Hovde Investors together with their Affiliates fail to
collectively beneficially own at least 40% of the number of shares of the
Company they beneficially owned as of the date hereof, the Hovde Investors shall
cause each Hovde Investor Nominee to promptly tender his resignation from the
Board.

     Section 2.2 Voting Provisions. In connection with the 2008 Annual Meeting,
subject to the full compliance by the Company of this Agreement, the Hovde
Investors, together with their respective Affiliates, will cause all shares of
Common Stock, $0.01 par value, of the Company (the “Common Stock”) for which
they have the right to vote as of the record date for the 2008 Annual Meeting to
be present for quorum purposes and to be voted at such meeting or at any
adjournments or postponements thereof, (a) in favor of each director nominated
and recommended by the Board for election at such meeting and (b) against any
stockholder nominations for director which are not approved and recommended by
the Board for election at such meeting.
     Section 2.3 Other Actions by the Hovde Investors. Each of the Hovde
Investors agrees that, subject to the full compliance by the Company of this
Agreement, in connection with the 2008 Annual

4



--------------------------------------------------------------------------------



 



Meeting and regarding nominees for director of the Company, neither it nor any
of its Affiliates will, without the written consent of the Company, directly or
indirectly solicit proxies or written consents of stockholders or make any
shareholder proposals.
     Section 2.4 Additional Undertakings by the Hovde Investors. By executing
this Agreement, subject to the full compliance by the Company of this Agreement,
the Hovde Investors hereby irrevocably withdraw their Nomination Letter and
agree to terminate the pending proxy contest with respect to the election of
directors at the 2008 Annual Meeting.
     Section 2.5 Publicity. Promptly after the execution of this Agreement, the
Company and the Hovde Investors will issue a joint press release in the form
attached hereto as Schedule B.
ARTICLE III
OTHER PROVISIONS
     Section 3.1 Representations and Warranties.

  (a)   Representations and Warranties of the Company. The Company hereby
represents and warrants that (i) this Agreement and the performance by the
Company of its obligations hereunder (A) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (B) does not
require the approval of the stockholders of the Company and (C) does not and
will not violate any law, any order of any court or other agency of government,
the Certificate of Incorporation of the Company, as amended, or the Bylaws of
the Company, as amended, or any provision of any indenture, agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument, (ii) attached
hereto as Exhibit 1 is a true and complete copy of the Unanimous Written Consent
of the Board approving this Agreement and appointing and electing the Hovde
Investor Nominees to the Board, and (iii) as of the date hereof, there are only
three committees of the Board and no subcommittees.     (b)   Representations
and Warranties of the Hovde Investors. Each of the Hovde Investors represents
and warrants that this Agreement and the performance by each such Hovde Investor
of its obligations hereunder (i) has been duly authorized, executed and
delivered by such Hovde Investor, and is a valid and binding obligation of such
Hovde Investor, enforceable against such Hovde Investor in accordance with its
terms, (ii) does not require approval by any owners or holders of any equity
interest in such Hovde Investor (except as has already been obtained) and
(iii) does not and will not violate any law, any order of any court or other
agency of government, the charter or other organizational documents of such
Hovde Investor, as amended, or any provision of any agreement or other
instrument to which such Hovde Investor or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or

5



--------------------------------------------------------------------------------



 



      other instrument, or result in the creation or imposition of, or give rise
to, any lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such agreement or instrument. Each Hovde
Investor hereby further represents and warrants that, as of the date hereof, it
is the beneficial owner of such number of shares of Common Stock as are set
forth with respect to such Hovde Investor on Schedule A of this Agreement.

     Section 3.2 Confidentiality. The Company has no obligation to furnish
Confidential Information to the Hovde Investors or its representatives by virtue
of this Agreement except for Confidential Information provided to the Hovde
Investor Nominees in their capacity as directors (and as nominees for director)
of the Company. Each of the Hovde Investors hereby acknowledges that it is aware
that federal and state securities laws prohibit any person trading any security
of the Company on the basis of material, non-public information received from or
on behalf of the Company or from a source other than the Company known by you to
be bound by a fiduciary relationship with the Company or by a confidentiality
agreement with or other contractual obligation of confidentiality to the Company
or another party or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to trade in such securities. Each of the Hovde Investors agrees to comply
with such laws. The term “Confidential Information” shall mean any information
that is confidential to the Company; provided that Confidential Information will
not include information which (i) becomes lawfully available to the public other
than as a result of a disclosure by the Hovde Investors or its representatives,
(ii) was lawfully available to the Hovde Investors on a non-confidential basis
prior to its disclosure to the Company or its representatives by the Company or
on its behalf or (iii) lawfully becomes available to the Hovde Investors on a
non-confidential basis from a source other than the Company or the Company’s
representatives or agents, provided that such source is not bound by a
confidentiality agreement with the Company of which the Hovde Investors have
been made aware.
     Section 3.3 Remedies.

  (a)   Each party hereto hereby acknowledges and agrees, on behalf of itself
and its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in
Chancery Court (or other state court with subject matter jurisdiction) or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.     (b)   Each party
hereto agrees, on behalf of itself and its Affiliates, that any actions, suits
or proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby will be brought solely and exclusively in Chancery Court (or
other state court with subject matter jurisdiction) or federal court in the
State of Delaware (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 3.5 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court. Each party, on behalf of itself and its Affiliates, irrevocably and

6



--------------------------------------------------------------------------------



 



      unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the Chancery Court (or other state court with subject
matter jurisdiction) or federal courts the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an improper or inconvenient forum.

     Section 3.4 Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.
     Section 3.5 Notices. All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, immediately (a) if delivered personally or given by telecopy (which is
confirmed) to the number provided in this subsection, or (b) within five
business days after being mailed by registered or certified mail (or such
shorter time if delivered by overnight carrier with evidence of delivery) at the
address specified in this subsection:

     
   if to the Company:
  Great Wolf Resorts, Inc.
 
  122 West Washington Avenue
 
  Suite 600
 
  Madison WI 53703
 
  Facsimile: (608) 251-6800
 
  Attention: General Counsel
 
   
   with a copy to:
  Michael Best & Friedrich LLP
 
  100 East Wisconsin Avenue
 
  Suite 3300
 
  Milwaukee, WI 53202
 
  Facsimile: (414) 277-0656
 
  Attention: Geoffrey R. Morgan
 
   
   if to the Hovde Investors:
  Hovde Capital Advisors LLC
 
  1826 Jefferson Place, N.W.
 
  Washington, D.C. 20036
 
  Facsimile: (202) 775-8365
 
  Attention: Richard J. Perry, Jr.
 
   
   with a copy to:
  Bingham McCutchen LLP
 
  355 South Grand Avenue
 
  Suite 4400
 
  Los Angeles, CA 90071-3106
 
  Facsimile: (213) 680-6499
 
  Attention: David K. Robbins

     Section 3.6 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware.
     Section 3.7 Further Assurances. Each party agrees to take or cause to be
taken such further actions, and to execute, deliver and file or cause to be
executed, delivered and filed such further

7



--------------------------------------------------------------------------------



 



documents and instruments, and to obtain such consents, as may be reasonably
required or requested by the other party in order to effectuate fully the
purposes, terms and conditions of this Agreement.
     Section 3.8 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
     Section 3.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile copy of any
executed counterpart hereof shall have the same legal effect as the original.
     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or caused the same to be executed by its duly authorized representative, as of
the date first above written.

                  GREAT WOLF RESORTS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HOVDE INVESTORS:    
 
           
 
  By:        
 
     
 
Eric D. Hovde    
 
           
 
  By:        
 
     
 
Richard J. Perry, Jr.    
 
           
 
  By:        
 
     
 
Steven D. Hovde    
 
           
 
      Hovde Capital Advisors LLC    
 
           
 
  By:        
 
     
 

Financial Institution Partners, L.P.    
 
           
 
  By:        
 
     
 

Financial Institution Partners, Ltd.    
 
           
 
  By:        
 
     
 

Financial Institution Partners III, L.P.    
 
           
 
  By:        
 
     
 

Financial Institution Partners IV, L.P.    
 
           
 
  By:        
 
     
 
   

8



--------------------------------------------------------------------------------



 



SCHEDULE A
     As of May 9, 2008, the Hovde Investors together with their Affiliates
collectively beneficially own an aggregate of 1,734,974 shares of Common Stock.
The beneficial ownership of each of the Hovde Investors is as follows:

1.   Eric D. Hovde may be deemed to be the beneficial owner of 1,730,974 shares
of Common Stock.

2.   Richard J. Perry, Jr. may be deemed to be the beneficial owner of 1,666,478
shares of Common Stock.

3.   Steven D. Hovde may be deemed to be the beneficial owner of 28,140 shares
of Common Stock.

4.   Hovde Capital Advisors LLC may be deemed to be the beneficial owner of
1,643,163 shares of Common Stock.

5.   Financial Institution Partners, L.P. may be deemed to be the beneficial
owner of 630,156 shares of Common Stock.

6.   Financial Institution Partners, Ltd. may be deemed to be the beneficial
owner of 307,570 shares of Common Stock.

7.   Financial Institution Partners III, L.P. may be deemed to be the beneficial
owner of 331,835 shares of Common Stock.

8.   Financial Institution Partners IV, L.P. may be deemed to be the beneficial
owner of 72,527 shares of Common Stock.

9



--------------------------------------------------------------------------------



 



SCHEDULE B
[GREAT WOLF LETTERHEAD]
Press Release

     
Contacts:
  Great Wolf Resorts, Inc.
 
   
 
  For Hovde Capital Advisors LLC

GREAT WOLF RESORTS, INC. AND HOVDE CAPITAL ADVISORS LLC
PARTNERS AGREE TO SETTLE PROXY CONTEST
Madison, Wisconsin, May 12, 2008 — Great Wolf Resorts, Inc. (the “Company”)
announced today that the Company and Hovde Capital Advisors LLC (“HCA”) have
reached an agreement (the “Agreement”) under which Eric D. Hovde and Richard T.
Murray III wil be added to the Board of Directors of the Company. Pursuant to
the Agreement, the Company has agreed to include those two individuals as
nominees on its slate of director candidates to be nominated by the Board for
election at the 2008 annual meetings of stockholders as well as a third nominee
reasonably acceptable to HCA. The 2008 annual meeting of stockholders is
currently scheduled for May 28, 2008. In connection with the Agreement, HCA has
agreed to cease its efforts to elect a slate of three nominees to the Board at
the 2008 annual meeting.
Randy Churchey, the Company’s interim Chief Executive Officer, said “We are
pleased to have reached an agreement with HCA. Management welcomes the
perspectives and insights of our new directors.”
Eric D. Hovde stated, “Our nominees look forward to working with the other
directors and management to build and deliver value for all stockholders.”
About Great Wolf Resorts, Inc.
Great Wolf Resorts, Inc.® (NASDAQ: WOLF), Madison, Wis., is North America’s
largest family of indoor waterpark resorts, and, through its subsidiaries and
affiliates, owns and operates its family resorts under the Great Wolf Lodge® and
Blue Harbor Resort™ brands. Great Wolf Resorts is a fully integrated resort
company and owns and/or manages Great Wolf Lodge locations in: Wisconsin Dells,
Wis.; Sandusky, Ohio; Traverse City, Mich.; Kansas City, Kan.; Williamsburg,
Va.; the Pocono Mountains, Pa.; Niagara Falls, Ontario; Mason, Ohio; Grapevine,
Texas; and Grand Mound, Wash.; and Blue Harbor Resort & Conference Center in
Sheboygan, Wis. Great Wolf Lodge in Concord, N.C. is currently under
construction.
The company’s resorts are family-oriented destination facilities that generally
feature 300 – 400 rooms and a large indoor entertainment area measuring 40,000 –
100,000 square feet. The all-suite

10



--------------------------------------------------------------------------------



 



properties offer a variety of room styles, arcade/game rooms, fitness rooms,
themed restaurants, spas, supervised children’s activities and other amenities.
Additional information may be found on the company’s Web site at
www.greatwolf.com.
About Hovde Capital Advisors LLC
Hovde Capital Advisors LLC provides specialized investment management services
to a series of proprietary long/short equity hedge funds. Hovde Capital Advisors
LLC is registered as an Investment Adviser with the Securities and Exchange
Commission. Since 1994, the firm has invested primarily in publicly traded and
closely held companies in the financial services and real-estate related
sectors, utilizing the knowledge and experience of its principals and affiliates
to identify attractive investment opportunities and strategically position
investment portfolios to capitalize on changing market and economic trends in an
effort to generate positive returns across various economic and interest rate
cycles.

11



--------------------------------------------------------------------------------



 



EXHIBIT 1
UNANIMOUS WRITTEN CONSENT OF THE BOARD
APPROVING THIS AGREEMENT AND APPOINTING THE HOVDE INVESTOR NOMINEES
[Following this page]

12



--------------------------------------------------------------------------------



 



UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
OF
GREAT WOLF RESORTS, INC.
     The undersigned, being all of the directors of the corporation (the
“Company”), do hereby, pursuant to Section 141(f) of the General Corporation Law
of Delaware, take the following actions:
     1. Agreement with Hovde Capital Advisors.
     WHEREAS, Hovde Capital Advisors has initiated a Proxy contest with the
Company and has proposed three nominees to the Company’s Board of Directors to
be elected at the 2008 Annual Meeting of Shareholders (the “2008 Annual
Meeting”);
     WHEREAS, the Company has reviewed the Proxy Statement and other materials
filed by Hovde Capital Advisors; and
     WHEREAS, the Company believes it is in the best interests of the Company to
reach an agreement with Hovde Capital Advisors to nominate two of Hovde Capital
Advisors’ nominees to the Board.
     RESOLVED, that the agreement between the Company and Hovde Capital
Advisors, et al. in the form attached to this Consent (the “Hovde Agreement”) is
hereby approved and adopted.
     FURTHER RESOLVED, that the proper officers of the Company be, and they are
hereby, authorized and directed to execute the Hovde Agreement and take whatever
further action is required to give full force and effect to the foregoing
resolution.
     2. Amendment of Bylaws.
     WHEREAS, in connection with execution of the Hovde Agreement, the Company
has agreed to amend its Bylaws to provide that the number of directors of the
Company shall be nine (9).
     RESOLVED, that pursuant to Article III, Section 2(a) of the Company’s
Bylaws, the Board of Directors does hereby fix the number of directors of the
Company at nine (9).

13



--------------------------------------------------------------------------------



 



     3. Acceptance of Nominating Committee’s Recommendations.
     RESOLVED, that the Board hereby accepts the Nominating Committee’s
recommendation to nominate Beth May as a director to be elected at the 2008
Annual Meeting to fill the seat being vacated by John Emery.
     FURTHER RESOLVED that in connection with the Hovde Agreement, the Board has
reviewed and accepts the Nominating Committee’s evaluation and recommendation to
nominate Eric D. Hovde and Richard T. Murray to the Board of Directors to be
elected at the 2008 Annual Meeting.
     FURTHER RESOLVED, that, in addition to Beth May and Messrs. Hovde and
Murray, the Board of Directors hereby nominates Joseph V. Vittoria, Elan
Blutinger, Randy L. Churchey, Michael M. Knetter, Edward H. Rensi and Howard A.
Silver as directors of the Company to be elected at the 2008 Annual Meeting.
     4. Change of Date of Annual Meeting.
     RESOLVED, that the Board of Directors hereby designates May 28, 2008, as
the date of the 2008 Annual Meeting. Such meeting will be held at 10:00 a.m.
Central time at 122 West Washington Avenue, Madison, Wisconsin 53703.
     Dated May 9, 2008.

             
 
                /s/
 
Randy L. Churchey    
 
           
 
                /s/
 
Joseph V. Vittoria    
 
           
 
                /s/
 
Howard A. Silver    
 
           
 
                /s/
 
Edward H. Rensi    
 
           
 
                /s/
 
Michael M. Knetter    
 
           
 
                /s/
 
Elan Blutinger    

14